                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON


 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )          No. 6:19-CR-79-REW-HAI
                                                  )
 v.                                               )
                                                  )                    ORDER
 DIXAN UGARTE-SANTANA,                            )
                                                  )
       Defendant.                                 )

                                         *** *** *** ***

       After conducting Rule 11 proceedings, see DE 111 (Minute Entry), Judge Ingram

recommended that the undersigned accept Defendant Ugarte-Santana’s guilty plea and adjudge

him guilty of Counts One and Two of the Indictment (DE 1). See DE 112 (Recommendation).

Judge Ingram expressly informed Defendant of his right to object to the recommendation and to

secure de novo review from the undersigned. See id. at 3. The established, 3-day objection deadline

has passed, and no party has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).
       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 112, ACCEPTS Ugarte-Santana’s guilty plea, and

          ADJUDGES him guilty of Counts One and Two of the Indictment; and

       2. The Court will issue a separate sentencing order.1

       This the 12th day of July, 2021.




1
  At the hearing, Judge Ingram remanded Ugarte-Santana to custody. See DE 85. This was his
status pre-plea. The Court, thus, sees no need to further address detention, at this time. His
custodial status will persist pending sentencing.
